DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 2/12/2021 and the amendments/remarks filed 11/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

Claim Status
Claims 1, 4-8, and 18 are pending
Claims 2-3, 9-17 and 19-20 are cancelled.
Claims 1, 4-5, 8, and 18 are currently amended.

Claim Interpretation
The Examiner notes that all previous limitations regarding application of negative pressure have been changed with the recent amendments to simply say application of “a pressure” (the words negative removed). While the word negative may be removed, the Examiner notes that the scope of the claim (at least claims 1 and 8) appears to remain the same, since it would be commonly understood to one of ordinary skill in the art that vacuum chucks pull a vacuum on the provided substrate. Describing the application of that vacuum as “appliance of a first pressure” or “appliance of a first negative pressure”, in the context of the disclosure, appear to mean the same thing- a vacuum is being pulled on the provided substrate. 
As such, there does not appear to be an issue of new matter as it pertains to claim 4, whose scope has changed with removal of the word “negative” in the context of the recited positive pressures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, and 18 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “being smaller than atmospheric pressure” (twice, lines 13 and 16-17) is regarded as indefinite. Particularly, it is unclear if Applicant intends “atmospheric pressure” to correspond to the pressure of the vacuum region, a processing volume surrounding the substrate, or some reference atmospheric pressure (in an area surrounding the apparatus or in a geographical region of the apparatus). 
The Examiner notes the relevant portions of the Specification are paragraphs [0024] and [0042], which are not informative as to the scope of the limitation.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation such that “atmospheric pressure” corresponds to the standard atmospheric pressure value (used in ideal gas calculations) of 1 atm, which is approximately equal to 1.01 bar.

Additionally, the limitation “under application of a second pressure to the vacuum region to increase a force with which the substrate is pressed onto the dry adhesive material…wherein the second pressure is smaller than the first pressure” is unclear. Particularly, the limitation seems contradictory, since application of a second pressure (smaller than the first pressure) is supposed to increase a force with which the substrate is pressed onto the dry adhesive material. The Examiner notes that the word “negative” 
In the interest of compact and expedited prosecution, the Examiner interprets the claim such that it reads “under application of a second pressure to the vacuum region to apply a force with which the substrate is pressed onto the dry adhesive material”.

Regarding claims 4-7 and 18, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 8, the limitation “being smaller than atmospheric pressure” (line 12) is regarded as indefinite. Particularly, it is unclear if Applicant intends “atmospheric pressure” to correspond to the pressure of the vacuum region, a processing volume surrounding the substrate, or some reference atmospheric pressure (in an area surrounding the apparatus or in a geographical region of the apparatus). 
The Examiner notes the relevant portions of the Specification are paragraphs [0024] and [0042], which are not informative as to the scope of the limitation.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation such that “atmospheric pressure” corresponds to the standard atmospheric pressure value (used in ideal gas calculations) of 1 atm, which is approximately equal to 1.01 bar.
Additionally, the limitation “to move the substrate closer to the body portion” is regarded as indefinite, since the word “closer” is a relative term, and the claim does not 
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “to move the substrate towards the body portion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi (JP 2014-205205A, using the attached machine translation) in view of Oremus (US Patent Pub. 2014/0191478A1), Mori (US Patent 5,191,218), Sitti (US Patent 8,206,631), Purtov, et al. (“Switchable Adhesion in Vacuum Using Bio-Inspired Dry Adhesives”, ACS 2015 – hereafter “Purtov”), Otwell (US Patent 6,196,532), and Sugaya (US Patent 6,394,797).
The Examiner notes Tatsumi is applicant-admitted prior art provided in the IDS filed 5/2/2018.
Regarding claim 1, Tatsumi teaches a holding arrangement ([0027] and Fig. 1, work holding device #1) for holding a substrate (Fig. 2, work piece W), comprising: 
a body portion ([0027] and Figs. 1&3, holding plate #2) having a first side ([0027] and Figs. 1&3, work piece holding sections #5 with work piece pedestals #5a); 

a vacuum region on the first side (see annotated Tatsumi Fig. 1 below), wherein the dry adhesive material is provided in the vacuum region (see below); and 
a conduit to evacuate the vacuum region ([0031] and Figs. 1b/2b/2c, second suction ports #8).

    PNG
    media_image1.png
    322
    655
    media_image1.png
    Greyscale


Tatsumi does not teach a seal surrounding the dry adhesive material.
However, Oremus teaches a seal ([0024] and Fig. 1, elastic seal #7) surrounding a peripheral edge of a vacuum chuck (Fig. 1, support #2 with recesses #5 connected vacuum line #13).
Tatsumi and Oremus both teach substrate holding apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the holding arrangements as taught by Tatsumi with the seals as taught by Oremus in order to guarantee a gas-tight connection of the support and the substrate to allow holding via vacuum ([0024]), and to accommodate for substrate bow, warp, levelness, and thickness with low risk of damage to the substrate ([0024]).

Modified Tatsumi does not teach a controller coupled to the holding arrangement.
However, Mori teaches a controller (Mori – C11, L44-49 and Fig. 9, CPU #220 coupled to controller #214a) coupled to a holding arrangement (Mori – C11, L19-25 and Fig. 9, wafer chuck #206 connected to vacuum pump #217).
Modified Tatsumi and Mori both teach substrate holding devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tatsumi apparatus with the controller as taught by Mori in order to control the vacuum applied to the wafer via the vacuum chuck (Mori – C11, L44-49).

Modified Tatsumi does not teach wherein the controller is configured to cause a substrate to release from the body portion by moving the substrate towards the body portion. Particularly, the substrate would not be able to be released from the dry adhesive material as taught by modified Tatsumi by moving the substrate towards the body portion.
However, Sitti teaches a dry adhesive material (Sitti - Col. 18, Lines 49-56; Col. 10, Lines 34-65 and Fig. 2, dry adhesive #10 with backing layer #20, stems #22, and tips #28) that would allow for a substrate to be released from a body portion by moving the substrate towards the body portion, as specifically taught by Purtov (Purtov pg. 24129, Fig. 2(d) and section 2.5: (2) sample contacts the glass plate, and a compressive preload is applied to adhere the plate; (4) then a preload above the critical 
Modified Tatsumi and Sitti both teach dry adhesives for substrate holding, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the dry adhesives as taught by Tatsumi with the synthetic gecko dry adhesives as taught by Sitti in order to enable a very high degree of adhesion (Sitti – Col. 1, Lines 64-67), leave no residue (Col. 3, Lines 61-65), adhere to a variety of surface roughness (Col. 1, Lines 60-61), and detach without directly overcoming the adhesion forces (Col. 9, Lines 56-58).
Modified Tatsumi and Purtov both teach substrate holding with a filament-based dry adhesive, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tatsumi apparatus by configuring the controller as taught by modified Tatsumi with the detachment operation as taught by Purtov in order to work reliably independent of surrounding pressure and for prolonged pick/place cycles without wear or change in adhesion performance (Purtov – pg. 24133, section 5).
Thus in combination, the modified Tatsumi apparatus would be configured to cause a substrate to release from the body portion by moving the substrate towards the body portion (with the dry adhesive material as taught by Sitti, and the mechanical detachment operation as taught by Purtov).


	However, Otwell teaches a method of attaching a substrate to a body portion under appliance of a first pressure to the vacuum region (Otwell – C4, L9-13 and Figs. 4-5, vacuum drawn through each of the chuck rings #102 to secure a wafer), further to release the substrate from the body portion under application of a second pressure to the vacuum region to apply a force with which the substrate is pressed onto the body portion, and wherein the second pressure is smaller than the first pressure (Otwell – C6, L15-21: vacuum pressure is removed, thus releasing a wafer- this is interpreted by the Examiner as a gradual release of the vacuum pressure to an equilibrium value where the wafer is released, thus the “second pressure” is any instantaneous value of the pulled vacuum as it is being released, thus is lower than the initial clamping pressure.)

	Modified Tatsumi (particularly, Otwell) does not explicitly teach wherein the first pressure is smaller than atmospheric pressure, nor wherein the second pressure is smaller than atmospheric pressure. (Examiner notes for examination purposes, the claim has been interpreted such that “atmospheric pressure” is 1 atm = 1.01 bar.)
0.013 bar - 0.93 bar, using the conversion 1 bar ≈ 750 Torr).
Modified Tatsumi and Sugaya both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tatsumi apparatus by operating the vacuum chuck between 10 Torr and 700 Torr, as taught by Sugaya. The courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and MPEP 2144.05(I). Additionally, Sugaya teaches such pressure regimes are utilized to form suitable contact resistance, prepare the substrate with a flat surface, and obtain preferable results (Sugaya – C5, L22-27).
As such, since the first (clamping) pressure is taught as being less than atmospheric pressure, and Otwell teaches that the second pressure is less than the first pressure, the second pressure must also be lower than atmospheric pressure.

To clarify the record, the limitations that are structurally limiting of the claim are those corresponding to the direct programming of the controller, and not those that simply describe the operation of the apparatus and its contents as the controller is performing the method. As such, claim 1 is interpreted such that the controller is 
The remainder of the limitations describe an intended result of a process step that has been positively recited (see the limitations in the preceding paragraph). As such, the limitations “wherein the controller is further configured to attach the substrate to the body portion”, “wherein the controller is further configured to release the substrate from the body portion”, and “to increase a force with which the substrate is pressed onto the dry adhesive material” are merely intended results of the process steps and are given minimal patentable weight. See MPEP 2111.04. The modified Tatsumi apparatus would be capable of achieving the intended results above by virtue of the structural aspects of the apparatus/vacuum chuck (as taught by Tatsumi, Oremus, Mori, Otwell, and Sugaya) in view of the gecko material (as taught by Sitti), whose attaching/detaching mechanisms are taught by Purtov.

Regarding claim 4, Tatsumi modified by Oremus, Mori, Sitti/Purtov and Otwell does not teach wherein the first pressure is smaller than about 1 bar and/or wherein the second pressure is larger than 0 bar.
However, Sugaya teaches wherein the first pressure is smaller than about 1 bar (Sugaya – C5, L20-27: vacuum chucks are typically operated at between 10 Torr and 700 Torr; after conversion, between 0.013 bar - 0.93 bar, using the conversion 1 bar ≈ 750 Torr).
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and MPEP 2144.05(I). Additionally, Sugaya teaches such pressure regimes are utilized to form suitable contact resistance, prepare the substrate with a flat surface, and obtain preferable results (Sugaya – C5, L22-27).

Regarding claim 5, the claim limitation “configured to release a substrate from the body portion by moving the substrate towards the body portion.” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.
The modified Tatsumi apparatus, with the gecko adhesive as taught by Sitti and the vacuum system as taught by Tatsumi/Mori/Otwell/Sugaya, would be capable of performing the intended use specified above as is specifically taught by Purtov (Purtov – p. 24129, section 2.5, phase (4), as seen in Fig. 2d).

Regarding claim 6, Tatsumi modified by Oremus and Mori does not teach wherein the dry adhesive material is a synthetic setae material and/or a Gecko adhesive.
However, Sitti teaches wherein the dry adhesive material is a synthetic setae material and/or a Gecko adhesive (Sitti - Col. 16, Lines 7-12, Col. 17, Lines 20-24, Col 17, Lines 52-58).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the dry adhesives as taught by Tatsumi with the synthetic gecko dry adhesives as taught by Sitti in order to enable a very high degree of adhesion (Sitti – Col. 1, Lines 64-67), leave no residue (Col. 3, Lines 61-65), adhere to a variety of surface roughness (Col. 1, Lines 60-61), and detach without directly overcoming the adhesion forces (Col. 9, Lines 56-58).

Regarding claim 7, Tatsumi teaches wherein the conduit is configured to be connected to a suction port for applying a negative pressure to the vacuum region (Tatsumi - [0031]: second suction ports #8 are connected to a vacuum pump via a second passage provided in the holding plate to vacuum-suck the work piece).
To clarify the record, the claim limitation “for applying a negative pressure to the vacuum region” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use, and is explicitly taught by modified Tatsumi, as above.

Regarding claim 18, the claim limitation “configured to release a substrate from the body portion by moving the substrate towards the body portion” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.
The modified Tatsumi apparatus, with the gecko adhesive as taught by Sitti and the vacuum system as taught by Tatsumi/Mori/Otwell/Sugaya, would be capable of performing the intended use specified above as is specifically taught by Purtov (Purtov – p. 24129, section 2.5, phase (4), as seen in Fig. 2d).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi (JP 2014-205205A, using the attached machine translation) in view of Lester (US Patent 3,707,452), Oremus (US Patent Pub. 2014/0191478A1), Sitti (US Patent 8,206,631), Mori (US Patent 5,191,218), Otwell (US Patent 6,196,532), Sugaya (US Patent 6,394,797), and Purtov, et al. (“Switchable Adhesion in Vacuum Using Bio-Inspired Dry Adhesives”, ACS 2015 – hereafter “Purtov”).
The Examiner notes Tatsumi is applicant-admitted prior art provided in the IDS filed 5/2/2018.
Regarding claim 8, the preamble “for holding a substrate during substrate processing in a vacuum processing chamber” is regarded by Examiner as an intended use of the holding arrangement specified by the claim. It has been held that, wherein the body of a claim fully sets forth all limitations of the claimed invention, and the preamble merely states a purpose or intended use of the invention, then the preamble is not considered a limitation of the claim. See MPEP 2111.02(II). 

To address the chamber of the instant claim Examiner submits the Lester reference, which teaches that it is advantageous to perform substrate operations in a vacuum environment/chamber to reduce contaminants in the system (Lester - Col. 11, Lines 2-6).

Tatsumi teaches a holding arrangement ([0027] and Fig. 1, work holding device #1) for holding a substrate (Fig. 2, work piece W), comprising: 
a body portion ([0027] and Figs. 1&3, holding plate #2) having a first side ([0027] and Figs. 1&3, work piece holding sections #5 with work piece pedestals #5a); 
a dry adhesive material provided on the first side of the body portion ([0028] and Fig. 1, adhesive pads #5b); 
a vacuum region on the first side (see annotated Tatsumi Fig. 1 below), wherein the dry adhesive material is provided in the vacuum region (see below); and 
a conduit to evacuate the vacuum region ([0031] and Figs. 1b/2b/2c, second suction ports #8).

    PNG
    media_image1.png
    322
    655
    media_image1.png
    Greyscale


Tatsumi does not teach a seal surrounding the dry adhesive material.
However, Oremus teaches a seal ([0024] and Fig. 1, elastic seal #7) surrounding a peripheral edge of a vacuum chuck (Fig. 1, support #2 with recesses #5 connected vacuum line #13).
Tatsumi and Oremus both teach substrate holding apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the holding arrangements as taught by Tatsumi with the seals as taught by Oremus in order to guarantee a gas-tight connection of the support and the substrate to allow holding via vacuum ([0024]), and to accommodate for substrate bow, warp, levelness, and thickness with low risk of damage to the substrate ([0024]).
Thus modified Tatsumi is capable of performing the intended use “a seal…configured to provide a vacuum region” as required by the instant claim.

Modified Tatsumi does not teach wherein the dry adhesive material comprises a plurality of filaments.
However, Sitti teaches a dry adhesive material composed of a micro-structured fiber array (Sitti - Col. 18, Lines 49-56) that comprises a plurality of filaments (Col. 10, Lines 34-65 and Fig. 2, dry adhesive #10 with backing layer #20, stems #22, and tips #28) that efficiently releases when a directional shear force is applied (Col. 18, Lines 56-60).


Modified Tatsumi does not teach a controller coupled to the holding arrangement.
However, Mori teaches a controller (Mori – C11, L44-49 and Fig. 9, CPU #220 coupled to controller #214a) coupled to a holding arrangement (Mori – C11, L19-25 and Fig. 9, wafer chuck #206 connected to vacuum pump #217).
Modified Tatsumi and Mori both teach substrate holding devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tatsumi apparatus with the controller as taught by Mori in order to control the vacuum applied to the wafer via the vacuum chuck (Mori – C11, L44-49).

Modified Tatsumi does not teach wherein the controller is configured to cause the conduit to apply a first pressure to the vacuum region to attach the substrate, the first pressure being smaller than atmospheric pressure, and to apply a second pressure to the vacuum region to move the substrate closer (see Examiner’s interpretation as 
However, Otwell teaches a method of attaching a substrate to a body portion under appliance of a first pressure to the vacuum region (Otwell – C4, L9-13 and Figs. 4-5, vacuum drawn through each of the chuck rings #102 to secure a wafer), further to release the substrate from the body portion under application of a second pressure to the vacuum region to move the substrate towards the body portion, and wherein the second pressure is smaller than the first pressure (Otwell – C6, L15-21: vacuum pressure is removed, thus releasing a wafer- this is interpreted by the Examiner as a gradual release of the vacuum pressure to an equilibrium value where the wafer is released, thus the “second pressure” is any instantaneous value of the pulled vacuum as it is being released, thus is lower than the initial clamping pressure; since the application of pressure is still the pulling of the vacuum against the substrate, the second pressure still moves the substrate towards the body portion).

	Modified Tatsumi (particularly, Otwell) does not explicitly teach wherein the first pressure is smaller than atmospheric pressure (Examiner notes for examination purposes, the claim has been interpreted such that “atmospheric pressure” is 1 atm = 1.01 bar.)
	However, Sugaya teaches wherein the first pressure is smaller than atmospheric pressure (Sugaya – C5, L20-27: vacuum chucks are typically operated at between 10 Torr and 700 Torr; after conversion, between 0.013 bar - 0.93 bar, using the conversion 1 bar ≈ 750 Torr).
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and MPEP 2144.05(I). Additionally, Sugaya teaches such pressure regimes are utilized to form suitable contact resistance, prepare the substrate with a flat surface, and obtain preferable results (Sugaya – C5, L22-27).

Modified Tatsumi does not explicitly teach wherein the controller is configured to cause the conduit to apply a second negative pressure to the vacuum region to move the substrate closer to the body portion to buckle the plurality of filaments, releasing the substrate. (Emphasis added to show distinguishing feature)
However, Purtov teaches using a filament-based dry adhesive (Purtov – pg. 24127, sections 2.2-2.3) with a first pressure to attach a substrate, followed by a second applied pressure to move the substrate closer to a body portion to buckle the plurality of filaments, releasing the substrate (Purtov pg. 24129, Fig. 2(d) and section 2.5: (2) sample contacts the glass plate, and a compressive preload is applied to adhere the plate; (4) then a preload above the critical buckling preload is applied, causing the structures to buckle and the structure tips to detach from the glass plate).

Thus in combination, the modified Tatsumi apparatus would be configured to apply a first negative pressure to attach the substrate, and a second negative pressure to move the substrate closer to the body portion to buckle the plurality of filaments, releasing the substrate, as specifically set forth above.

To clarify the record, the limitations that are structurally limiting of the claim are those corresponding to the direct programming of the controller, and not those that simply describe the operation of the apparatus and its contents as the controller is performing the method. As such, claim 8 is interpreted such that the controller is configured to apply a first pressure to the vacuum region, wherein the first pressure is smaller than atmospheric pressure, and then apply a second pressure to the vacuum region, wherein the second pressure is smaller than the first pressure.
The remainder of the limitations describe an intended result of a process step that has been positively recited (see the limitations in the preceding paragraph). As such, the limitations “to attach the substrate”, “to move the substrate closer to the body .

Response to Arguments
Applicant’s arguments have been considered but are moot since they do not apply to the specific combination of references as set forth in this Office Action. As agreed in the interview dated 6-Nov-2020, the previous art of record do not teach the limitations of the amended claims. As such, the Examiner has provided the Otwell and Sugaya references, which teach the features of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bouwens (US Pub. 2016/0303871, related to PCT/EP2015/050707) teaches using synthetic gecko setae as an adhesive material for an inkjet printing conveyor system (Fig. 1). Herman (US Pub. 2017/0129717, related to PCT/US15/35294) teaches using a setae-based dry adhesive for a pick and place apparatus/process (par. [0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Benjamin Kendall/Primary Examiner, Art Unit 1718